United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3801
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Orlando Martrel Thomas

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: December 12, 2014
                            Filed: December 29, 2014
                                   [Published]
                                 ____________

Before LOKEN, BYE, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

       Orlando Martrel Thomas appeals the denial of his motion for a reduction of his
sentence based on Amendment 782 of the Sentencing Guidelines, which became
effective November 1, 2014, and retroactively reduced most drug quantity base
offense levels by two levels. We affirm.
      In 2011, Thomas pleaded guilty to conspiring to distribute cocaine base (crack
cocaine). The district court1 determined that he was a career offender, resulting in an
advisory guidelines range of 188-235 months in prison. See U.S.S.G. § 4B1.1. The
court granted a downward departure or variance and sentenced Thomas to 180
months in prison.

       A district court may reduce a previously imposed prison term if the defendant’s
sentence was “based on a sentencing range that has subsequently been lowered by the
Sentencing Commission . . . if such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). The
Commission has authorized a § 3582(c)(2) reduction if a guidelines amendment that
it has declared retroactive lowers the defendant’s “applicable guidelines range.”
U.S.S.G. § 1B1.10(a)(2). In resentencing, the district court “shall substitute the
amended Guidelines range for the initial range, and shall leave all other guideline
application decisions unaffected.” Dillon v. United States, 560 U.S. 817, 821 (2010),
quoting U.S.S.G. § 1B1.10(b)(1) (emphasis added).

       In late 2011, Thomas moved for a § 3582(c)(2) reduction based on Guidelines
Amendment 750, which retroactively reduced the crack cocaine drug quantity levels
in U.S.S.G. § 2D1.1. The district court denied relief because Thomas’s base offense
level and sentence were based on his status as a career offender, not on the drug
quantity table. This ruling was consistent with prior Eighth Circuit decisions
rejecting § 3582(c)(2) reductions based on an earlier crack cocaine amendment. See
United States v. Washington, 618 F.3d 869, 872-73 (8th Cir. 2010) (Amendment
706); United States v. Tolliver, 570 F.3d 1062, 1065 (8th Cir. 2009) (same); United
States v. Thomas, 524 F.3d 889, 890 (8th Cir. 2008) (same). We summarily affirmed,



      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
consistent with our more recent decision in United States v. Williams, 488 F. App’x
168, 169-70 (8th Cir. 2012) (Amendment 750).

       Amendment 782 has a broader focus than the crack cocaine amendments,
lowering the base offense level for most drug quantity offenses under § 2D1.1.
Thomas correctly notes that the Commission expressly made Amendment 782
retroactive (effective November 1, 2015). See U.S.S.G. § 1B1.10(d) and (e)(1).
However, like the earlier crack cocaine amendments, Amendment 782 amended
§ 2D1.1. It did not lower the sentencing range established for a career offender by
§ 4B1.1. Therefore, Thomas’s “applicable guidelines range” was unaffected by
Amendment 782. The Commission made this clear in its commentary explaining
Amendment 782: “guideline enhancements for offenders who . . . are . . . career
offenders, ensure that the most dangerous or serious offenders will continue to
receive appropriately severe sentences.” U.S.S.G. Supp. App. C, at 74 (2014).

       The district court correctly concluded that Orlando Thomas is not eligible for
a § 3582(c)(2) reduction. Accordingly, we affirm its Order dated November 20, 2014.
                        ______________________________




                                         -3-